—In three related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition (one paper) of the Family *395Court, Suffolk County (Spinner, J.), dated October 12, 2000, as, after a hearing, found that the subject children were neglected, and directed that an order of protection be entered against her.
Ordered that the appeal from so much of the order of fact-finding and disposition as directed that an order of protection be entered against the appellant is dismissed as academic, without costs or .disbursements, as the order of protection has expired (see Matter of Joey T., 185 AD2d 851; see also Matter of Jaime D., 295 AD2d 346); and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
The court’s determination that the subject children were neglected is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Family Ct Act § 1012 [f| [i] [B]; see also Matter of Douglas E., 191 AD2d 694).
The appellant was not deprived of her right to the effective assistance of counsel (see Family Ct Act § 262 [a] [i]; Matter of Alfred C., 237 AD2d 517). Altman, J.P., Krausman, Schmidt and Crane, JJ., concur.